Citation Nr: 0419752	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  96-18 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation greater than 30 
percent for service-connected residuals of a shell fragment 
wound to the left foot.

2.  Entitlement to an initial (compensable) evaluation for 
service-connected low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1965 
to September 1968. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which increased evaluation of 
the veteran's service-connected residuals of a shell fragment 
wound to the left foot from 10 percent to 20 percent 
disabling, effective September 28, 1995, under Diagnostic 
Code (DC) 5310 for Muscle Injuries.  In the February 1996 
rating decision, the RO also granted service connection for 
low back strain, and assigned 
a non-compensable evaluation, effective September 28, 1995.  

In a March 1999 rating decision, the RO increased evaluation 
of the veteran's service-connected residuals of a shell 
fragment wound to the left foot, from 20 percent to 30 
percent disabling, effective September 28, 1995, under DC 
8523 for Neurological Conditions.

In May 2000, the Board remanded both issues on appeal to the 
RO for further development.  In December 2003, the Board 
remanded both issues on appeal to the RO for further review 
of the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

?	This appeal is remanded for the RO to provide the 
veteran notice of all four (4) requirements of VCAA, 
and to schedule the veteran for  examinations of both 
the low back and left foot.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), was enacted. Pub. L. No. 106-475, 114 Stat. 2096 
(2000); see 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Among 
other things, the VCAA amended 38 U.S.C.A. § 5103 to clarify 
VA's duty to notify claimants and their representatives of 
any information that is necessary to substantiate the claim 
for benefits.  

To fully comply with the VCAA requirements, the VA must 
satisfy the following four (4) requirements.  First, the VA 
must inform the claimant of the information and evidence not 
of record that is necessary to substantiate the claim.  
Second, the VA must inform the claimant of the information 
and evidence the VA will seek to provide.  Third, the VA must 
inform the claimant of the information and evidence the 
claimant is expected to provide.  Fourth, the VA must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2003).

In this case, although the VA mailed the veteran a letter 
dated October 2002 informing him of some of the VCAA 
requirements, the veteran has not been made aware of the 
first and fourth notice requirements of VCAA for each claim, 
as specified above.  Therefore, the VA must inform the 
veteran of the information and evidence not of record that is 
necessary to substantiate both his claim of entitlement to an 
increased evaluation greater than 30 percent for service-
connected residuals of a shell fragment wound to the left 
foot, and his claim of entitlement to an initial 
(compensable) evaluation for service-connected low back 
strain.  The VA must also request that the veteran provide 
any evidence in his possession that pertains to each claim.

Furthermore, the Board notes that the veteran's low back 
disability is currently rated under DC 5295, for lumbosacral 
strain.  

Regarding Lumbosacral Strain, the schedular criteria by which 
this disability is rated changed during the pendency of the 
veteran's appeal.  See 68 Fed. Reg. 51454-51458 (August 27, 
2003) (effective September 26, 2003), codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243.  Under the revised 
regulations, the veteran's low back disability shall be rated 
in accordance with a general rating formula under 38 C.F.R. § 
4.71, DC 5237 (lumbosacral strain). 
   
Therefore, adjudication of the veteran's increased rating 
claim must include consideration of both the old and the new 
criteria.  Karnas v. Derwinski, 1 Vet.App. 308 (1991).  This 
rule of adjudication requires that the criteria most 
favorable to the veteran's claim be used. Id.  The new 
criteria cannot be properly considered unless the evidence 
includes medical findings stated in terms consistent with the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  In order to ensure proper evaluation of his claim, 
the veteran shall be scheduled for a new VA examination 
regarding his back disability.  In addition, the veteran 
shall also be scheduled for a current examination regarding 
his left foot.     

Accordingly, the case is REMANDED for the actions listed 
below:  
 
1.  Communicate to the veteran, pursuant 
to the VCAA, all information and evidence 
that is necessary to substantiate both 
his claim for entitlement to an increased 
evaluation greater than 30 percent for 
service-connected residuals of a shell 
fragment wound to the left foot, and his 
claim of entitlement to an initial 
(compensable) evaluation for service-
connected low back strain.

2.  Request that the veteran provide any 
evidence in his possession that pertains 
to each claim.    

3.  The veteran should be scheduled for a 
VA examination for his low back and left 
foot.  The veteran's claims folder and a 
copy of this REMAND should be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should then conduct a thorough 
examination of the veteran's low back and 
left foot.  

The examination report should include 
responses to the following medical items:

a.  Does the veteran have 
"unfavorable ankylosis" (defined 
as a condition in which the entire 
cervical spine, the entire 
thoracolumbar spine, or the entire 
spine is fixed in flexion or 
extension, and the ankylosis results 
in one or more of the following:  
difficulty walking because of a 
limited line of vision; restricted 
opening of the mouth and chewing; 
breathing limited to diaphragmatic 
respiration; gastrointestinal 
symptoms due to pressure of the 
costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or 
dislocation; or neurologic symptoms 
due to nerve root stretching) of the 
entire spine? Or unfavorable 
ankylosis of the entire 
thoracolumbar spine?  Or unfavorable 
ankylosis of the entire cervical 
spine?  

b.  Does the veteran have forward 
flexion of the thoracolumbar spine 
30 degrees or less; or, "favorable 
ankylosis" (defined as fixation of 
a spinal segment in neutral position 
- zero degrees) of the entire 
thoracolumbar spine? Or favorable 
ankylosis of the entire cervical 
spine?  

c.  Upon examination of the veteran, 
what is the forward flexion of both 
the thoracolumbar spine and cervical 
spine (please state each in 
degrees)?

d.  Does the veteran demonstrate 
muscle spasm or guarding severe 
enough to result in an abnormal gait 
or abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis?

e.  Does the veteran demonstrate 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 
50 percent or more of the height?

f.  Does the veteran have severe 
lumbosacral strain; with listing of 
whole spine to opposite side, 
positive Goldthwaite's sign, marked 
limitation of forward bending in 
standing position, loss of lateral 
motion with osteo-arthritic changes, 
or narrowing or irregularity of 
joint space, or some of the above 
with abnormal mobility on forced 
motion?

g.  Does the veteran have 
lumbosacral strain with muscle spasm 
on extreme forward bending, loss of 
lateral spine motion, unilateral, in 
standing position?

h.  Does the veteran have 
lumbosacral strain with 
characteristic pain on motion?

i.  Regarding his left foot, does 
the veteran have complete paralysis 
of the external popliteal nerve 
(common peroneal)?  If yes, does the 
foot drop with slight droop of the 
first phalanges of all toes, with no 
dorsiflexion of the foot?  Is 
extension (dorsal flexion) of 
proximal phalanges of the toes lost?  
Is abduction of the foot lost, and 
adduction weakened?  Does anesthesia 
cover the entire dorsum of the foot 
and toes?  

j.  Regarding his left foot, does 
the veteran have complete paralysis 
of the internal popliteal nerve 
(tibeal)?  If yes, is plantar 
flexion lost, frank adduction of the 
foot impossible, or flexion and 
separation of the toes abolished?  
Can any muscle in the sole move?  In 
lesions of the nerve high in the 
popliteal fossa, is plantar flexion 
of the foot lost?  
 
k.  Does the veteran have 
intervertebral disc syndrome with 
"incapacitating episodes" (defined 
as a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and 
treatment by a physician)?  If so, 
what has been the total duration (in 
terms of weeks) of these episodes 
during the past 12 months?  

l.  Does the veteran have pronounced 
intervertebral disc syndrome, with 
persistent symptoms compatible with 
sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or 
other neurological findings 
appropriate to the site of the 
diseased disc, with little 
intermittent relief?  

m.  Does the veteran have severe 
intervertebral disc syndrome, with 
recurring attacks, with intermittent 
relief?



n.  Does the veteran have moderate 
intervertebral disc syndrome, with 
recurring attacks? Or does the 
veteran have mild intervertebral 
disc syndrome? Or does he have 
postoperative intervertebral disc 
syndrome that is cured?

o.  Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?

p.  Does pain significantly limit 
functional ability during flare-ups 
or when the lumbar spine is used 
repeatedly over a period of time 
(these determinations should also, 
if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

All appropriate special studies or tests 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  

If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this REMAND must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the veteran's 
medical history.




4.  Upon completion of the development 
above, re-adjudicate both the veteran's 
claim of entitlement to an increased 
evaluation greater than 30 percent for 
service-connected residuals of a shell 
fragment wound to the left foot, and his 
claim of entitlement to an initial 
(compensable) evaluation for service-
connected low back strain.  In the event 
that the claim is not resolved to the 
satisfaction of the veteran, he should be 
furnished a Supplemental Statement of the 
Case regarding entitlement to an increased 
evaluation greater than 30 percent for 
service-connected residuals of a shell 
fragment wound to the left foot, and 
entitlement to an initial (compensable) 
evaluation for service-connected low back 
strain, which includes a summary of the 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




